Citation Nr: 1232829	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  The Veteran died in October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 Administrative decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant maintains that she was the common law wife of the Veteran for the 16 years dated prior to his death.

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54.

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. § 3.50. 

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

In this case, the record shows that the Veteran married and divorced J.M.B. during his lifetime.  They were divorced in October 1994.  All documents received by VA after the Veteran's divorce from J.M.B., reflect that he reported that he was divorced and was being paid VA pension benefits as a single Veteran.  There was no mention in any correspondence of the appellant (L.A.A.).  The Veteran reported the same residence to VA for many years prior to his death and received VA nonservice-connected pension payment at that address.  This residence is the same one listed on his Certificate of Death which showed that he died in October 2006.  His sister was the informant of his death, and, again, his status was listed as "divorced."  His sister paid for his burial.  

The Veteran's sister maintains that the Veteran was divorced when he died and not in a "common law" marriage with the appellant.  The appellant asserts that she lived with the Veteran as man and wife for 16 years prior to his death, in her mother's home.  She has submitted numerous statements of her sister and friends, all indicating that they held themselves out to the public as a married couple.  However, in response to a March 2007 duty to assist letter, the appellant reported that she did not have any documents showing her name listed jointly with the Veteran's name on it.  She submitted a letter from her mother's health care provider which indicated that they believed that the Veteran resided with the appellant at her address, not the one the Veteran reported to VA as being his own address.

The Board recognizes that the appellant reported that she does not have documents which jointly list the Veteran's name as well as her own together on the same document.  However, the Board finds that based on her main assertion that they resided together for 16 years, the appellant should be provided an opportunity to show that the Veteran actually resided at her address, rather than the address maintained by VA and listed on the Certificate of Death.  The Board notes that any official documentation, whether her name is on it or not, that shows that the Veteran called her address his own, would be useful, such as on bills, bank accounts, his tax return, an insurance policy, or any other source.  

Finally, at the time of the Veteran's death in October 2006, he was an inpatient at Memorial Hermann Baptist Hospital.  On remand, his complete records should be obtained from this facility, to include all documents showing his address reported to the hospital upon admission.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her an opportunity to show that the Veteran resided at her address.  Regardless of whether her name is on the document, she should be given the opportunity to submit documentation that the Veteran resided at her address, such as on bills, bank accounts, his tax return, an insurance policy, or any other source.

2.  Make arrangements to obtained the Veteran's complete treatment records from Memorial Hermann Baptist Hospital, to include his terminal hospitalization report dated in October 2006.  A request should also be made for all documents (including any intake documents) showing his address as reported to the hospital upon admission, and any billing/insurance documents or other correspondence showing the Veteran's address.  

3.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


